DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is issued in response to application, 16/569,167, filed on 9/12/2019.
Claim(s) 1-20 is/are pending.

Priority
Acknowledgement is made of applicant’s claim for domestic priority to non-provisional application, 14/480,901, issued as U.S. 10,453,071, which claims domestic priority to provisional application, 61/875474, filed on 9/9/2013.

Information Disclosure Statement
The information disclosure statement(s) (IDS), submitted on 2/14/2020 (2) and 11/23/2021, is/are in compliance with the provisions of 37 CFR 1.97.  However, the Canadian Office action, dated 11/13/2019, in the 3-page 2/14/2020 IDS was/were not considered because it/they was/were not provided.  However, the examiner is considering the rest of the information disclosure statement(s).

Specification
The title of the invention is not descriptive (e.g., “filtering workflow” for what?).  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Objections
Claim(s) 1 is/are objected to because of the following informalities: at line 3, “with at least on processor” should be corrected to, “with the at least one processor”.  Appropriate correction is required.
Claim(s) 15 is/are objected to because of the following informalities: at line 1, “causes filter types” should be corrected to, “causes file types” (e.g., nowhere in the specification is “filter types” used.  Additionally, originally filed claim(s) 1, 5 and 11 mention “file types”).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim(s) 8 and 18, the claim(s) recite “causes both the number of electronic files responsive to each selected facet and the number of electronic files responsive to each selected facet and no other selected facet to be displayed on the at least one display”.  The limitation “the number of electronic files responsive to each selected facet” is recited twice so only the one number is displayed instead of 2.  Because the claim limitation can be interpreted as an impossibility, thus, the claim could be interpreted as an impossibility.  Therefore, the claim(s) is/are indefinite.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-20 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-6 of copending Application No. 16/569,172 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they contain similar subject matter.  That is, all the limitation of the instant application is contained in the ‘172 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Application: 16/569,167
Application: 16/569,172
1.  A method for selecting electronic files associated with an investigation in a computer system including at least one processor, at least one electronic storage device coupled with at least one processor and at least one display coupled to the at least one processor comprising:



the at least one processor receiving at least one facet for the basis of the selecting and at least one value associated with each facet, the at least one facet including custodians of the electronic files, dates associated with the electronic files, e-mail domains associated with e-mails represented by the electronic files, file types of the electronic files, terms included within the electronic files, or current states of the electronic files or any combination thereof;

the at least one processor filtering for computer readable electronic files stored in the at least one electronic storage device meeting the at least one value associated with the at least one facet received by the at least one processor;


the at least one processor displaying on the at least one display metadata associated with the electronic files identified in the filtering;

the at least one processor causing contents of an electronic file selected based on the metadata to be displayed on the at least one display; and

the at least processor recording an indication from a user as to whether or not an electronic file is responsive to an investigation.

11.  Same as 1.
A method of conduct a search employing a computer system including at least one processor, at least one electronic storage device coupled to the at least one processor and at least one display coupled to the at least one processor, the at least one storage device storing a collection of electronic, computer readable files to be searched, the method comprising:

the at least one processor receiving a plurality of search terms and/or electronic file metadata elements to be searched;










the at least one processor conducting a search in the electronic files for each search term and/or metadata element;

the at least one processor determining a number of electronic files including each search term and/or metadata element and a number of electronic files including each search term and/or metadata element and no other of the search terms or metadata elements; and


the at least one processor causing the numbers to be displayed on the at least one display.







11.  Same as 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNamar, US 2009/0030754 A1 (hereinafter “McNamar”) in view of Messing et al., US 2012/0192286 A1 (hereinafter “Messing”).

Claims 1 and 11
McNamar discloses a method for selecting electronic files associated with an investigation in a computer system (McNamar, [0036], see electronic discovery) including at least one processor (McNamar, [0028], see processors), at least one electronic storage device coupled with at least one processor (McNamar, [0027], see system memory) and at least one display coupled to the at least one processor (McNamar, [0038], see computer screen) comprising:
the at least one processor receiving at least one facet for the basis of the selecting and at least one value associated with each facet (McNamar, [0036], see faceted capability to search and relate documents by predetermined criteria, e.g., author, date, subject matter, etc.), the at least one facet including custodians of the electronic files, dates associated with the electronic files, terms included within the electronic files, or any combination thereof (McNamar, [0036], see faceted capability to search and relate documents by predetermined criteria, e.g., author [i.e., custodians], date, subject matter [i.e., terms], etc.; and McNamar, [0040], see documents are searched based on specified search terms, for example, by subject [i.e., terms], date, range of dates, individual identify [i.e., custodians], geography and data value);
the at least one processor filtering for computer readable electronic files stored in the at least one electronic storage device meeting the at least one value associated with the at least one facet received by the at least one processor (McNamar, [0036], see faceted capability to search and relate documents by predetermined criteria, e.g., author, date, subject matter, etc.; McNamar, [0039], see search criteria and one or more taxonomies; and McNamar, [0040], see documents are searched based on specified search terms, for example, by subject, date, range of dates, individual identify, geography and data value);
the at least one processor displaying on the at least one display metadata associated with the electronic files identified in the filtering (McNamar, [0020], see metadata; and McNamar, [0050], see displaying the matched one or more of people, dates, places, events, or document data items and one or more portions of documents in the one or more repositories that contain the matched data items);
the at least one processor causing contents of an electronic file selected based on the metadata to be displayed on the at least one display (McNamar, [0020], see metadata; and McNamar, [0050], see displaying the matched one or more of people, dates, places, events, or document data items and one or more portions of documents in the one or more repositories that contain the matched data items); and

On the other hand, Messing discloses e-mail domains associated with e-mails represented by the electronic files (Messing, [0031], see domains database that can contain email addresses and domain names), file types of the electronic files (Messing, [0027], see file type), or current states of the electronic files (Messing, [0035], see privileged/non-privileged, 
the at least processor recording an indication from a user as to whether or not an electronic file is responsive to an investigation (Messing, [0004], see human review for responsiveness; and Messing, [0025], see predefined indicators for documents).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Messing’s teachings to McNamar’s system.  A skilled artisan would have been motivated to do so in order to improve consistency and accuracy and to reduce cost and exposure, as disclosed by Messing, paragraph [0005].  In addition, both/all of the references (McNamar and Messing) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as file management.  This close relation between/among the references highly suggests an expectation of success.
Claim(s) 11 recite(s) similar limitations to claim 1 and is/are rejected under the same rationale.
With respect to claim 11, Messing discloses domains of the electronic files (Messing, [0031], see domains database that can contain email addresses and domain names).

Claims 2 and 12
With respect to claims 2 and 12, the combination of McNamar and Messing discloses wherein the investigation includes a discovery request (McNamar, [0036], see electronic discovery).

Claims 3 and 13
wherein:
the at least one processor causes possible facets to be displayed on a first portion of the at least one display and enables a user to click on one or more facets to select one or more facets (McNamar, [0036], see faceted capability to search and relate documents by predetermined criteria, e.g., author, date, subject matter, etc., where must be shown somehow to be selected by the user);
the at least one processor causes metadata related to electronic files identified by the filtering on a second portion of the at least one display and enables a user to select one or more of the electronic files (McNamar, [0020], see metadata; and McNamar, [0050], see displaying the matched one or more of people, dates, places, events, or document data items and one or more portions of documents in the one or more repositories that contain the matched data items); and
the at least one processor causes contents of the selected electronic files to be displayed on a third portion of the at least one display (McNamar, [0020], see metadata; and McNamar, [0050], see displaying the matched one or more of people, dates, places, events, or document data items and one or more portions of documents in the one or more repositories that contain the matched data items).

Claims 4 and 14
With respect to claims 4 and 14, the combination of McNamar and Messing discloses wherein the at least one processor causes a graphical representation of the electronic files to be displayed on the at least one display wherein nodes in the graphical representation represent communication addresses associated with the electronic files and lines between nodes represent a number and direction of communications between the communication addresses (Messing, [0038]-[0053], see reporting results).

Claims 5 and 15
With respect to claims 5 and 15, the combination of McNamar and Messing discloses wherein the at least one processor causes file types of the electronic files to be displayed on the at least one display (Messing, [0007], see data displayed about the documents; and Messing, [0027], see file type).

Claims 6 and 16
With respect to claims 6 and 16, the combination of McNamar and Messing discloses wherein the at least one processor causes a representation of a number of communications represented by the electronic files in a plurality of time segments over a period of time to be displayed on the at least one display (McNamar, [0040], see searching for a range of dates and displaying ranked and sorted documents from the search).

Claims 7 and 17
With respect to claims 7 and 17, the combination of McNamar and Messing discloses wherein the at least one processor causes domains of the electronic files to be displayed on the at least one display (McNamar, [0040], see searching for and displaying ranked and sorted documents from the search; and Messing, [0031], see domains database that can contain email addresses and domain names).

Claims 8 and 18
With respect to claims 8 and 18, the combination of McNamar and Messing discloses wherein the at least one processor causes both the number of electronic files responsive to each selected facet and the number of electronic files responsive to each selected facet and no other selected facet to be displayed on the at least one display (McNamar, [0036], see faceted capability to search and relate documents by predetermined criteria, e.g., author, date, subject matter, etc.; and McNamar, [0040], see searching for and displaying ranked and sorted documents from the search).

Claims 9 and 19
With respect to claims 9 and 19, the combination of McNamar and Messing discloses wherein the at least one processor performs filtering employing an SQL query (Messing, [0037], see producing SQL keyword queries).

Claims 10 and 20
With respect to claims 10 and 20, the combination of McNamar and Messing discloses wherein the at least one processor receives a sub-selection for further filtering of identified electronic files (McNamar, [0040] and [0042], see additional ranking and sorting).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

– Couturier et al. for network search methods;
– Srihari et al. for context aware back-transliteration and translation of names and common phrases using web resources;
– Jenkins et al. for managing enterprise content;
– Lim for deploying policies and allowing off-line policy evaluations; and
– Flory for the management of the electronic files.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUBERT G CHEUNG whose telephone number is (571) 270-1396. The examiner can normally be reached M-R 8:00A-5:00P EST; alt. F 8:00A-4:00P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 



Examiner: Hubert Cheung
/Hubert Cheung/Assistant Examiner, Art Unit 2152Date: February 28, 2022

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152